Citation Nr: 0905295	
Decision Date: 02/13/09    Archive Date: 02/19/09

DOCKET NO.  06-07 180A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine. 

2.  Entitlement to a rating in excess of 10 percent for 
coronary artery disease, status-post myocardial infarction 
and angioplasty with stent placement, prior to February 18, 
2008.

3.  Entitlement to a rating in excess of 30 percent for 
coronary artery disease, status-post myocardial infarction 
and angioplasty with stent placement, since February 18, 
2008.

4.  Entitlement to a rating in excess of 10 percent for a 
major depressive disorder. 


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to 
November 2003.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Atlanta, 
Georgia.  


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the Veteran's low 
back disability has been productive of subjective complaints 
of pain; objective findings include limitation of motion but 
do not show incapacitating episodes requiring 
hospitalization, or bedrest as prescribed by a physician, 
abnormal gait, or radiculopathy attributed to his low back 
disability. 

2.  Prior to February 18, 2008, the Veteran's coronary artery 
disease was manifest by an estimated metabolic equivalents 
(METs) range of approximately 10 and an ejection fraction of 
55 percent. 

3.  Since February 18, 2008, the Veteran's coronary artery 
disease has been manifest by an estimated METs range of 
approximately 10.1 and an ejection fraction of 65 percent. 

4.  Throughout the rating period on appeal, the Veteran's 
major depressive disorder has been productive of symptoms 
resulting in an occasional decrease in work efficiency and 
intermittent inability to perform occupational tasks.  




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (as amended), 4.1, 4.2, 4.3, 
4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code (DC) 5242 (2008). 

2.  The criteria for a rating in excess of 10 percent for 
coronary artery disease, status-post myocardial infarction 
and angioplasty with stent placement, prior to February 18, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.104, DC 7005 (2008).

3.  The criteria for a rating in excess of 30 percent for 
coronary artery disease, status-post myocardial infarction 
and angioplasty with stent placement, since February 18, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159 (as 
amended), 4.104, DC 7005 (2008).

4.  The criteria for a rating of 30 percent, but no higher, 
for a major depressive disorder have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159 (as amended), 4.130, DC 9434 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

With respect to the Veteran's low back disability claim, the 
Board acknowledges that in evaluating musculoskeletal 
disabilities, consideration must be given to additional 
functional limitation due to factors such as pain, weakness, 
fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The 
Court has held that diagnostic codes predicated on limitation 
of motion do not prohibit consideration of a higher rating 
based on functional loss due to pain on use or due to flare-
ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995).  

VA regulations require that a finding of dysfunction due to 
pain must be supported by, among other things, adequate 
pathology.  38 C.F.R. § 4.40 ("functional loss due to pain 
is to be rated at the same level as the functional loss when 
flexion is impeded"); see Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1993).  A VA General Counsel opinion has also 
held that DC 5293, intervertebral disc syndrome, involved 
loss of range of motion and that consideration of 38 C.F.R. 
§§ 4.40 and 4.45 was applicable.  See VAOPGCPREC 37-97.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to each claim.  

At the outset, the Board notes that the Veteran is appealing 
the initial disability ratings assigned for his disorders. As 
such, the claims require consideration of the entire time 
period involved, and contemplate staged ratings where 
warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

A Low Back Disability

The Veteran's low back disability is rated at 10 percent 
disabling pursuant to DC 5242.  In order to warrant a higher 
rating, the evidence must show:

*	forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees (20 percent) 
OR;
*	combined range of motion of the thoracolumbar spine not 
greater than 120 degrees (20 percent) OR; 
*	muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); 
*	X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups, with occasional 
incapacitating exacerbations (20 percent under DC 5003); 
*	incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 2 weeks but less 
than 4 weeks during the past 12 months (20 percent under 
DC 5243). 

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): For VA compensation purposes, normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Moreover, an "incapacitating episode" is defined as a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that required bedrest prescribed by a physician and 
treatment by a physician.

The Board has reviewed the evidence of record and finds that 
the weight of evidence does not support the next-higher 20 
percent rating.  First, the Board finds that there is no 
basis for a higher rating based on forward flexion of the 
thoracolumbar spine.  

Specifically, in a March 2004 VA examination report, the 
Veteran's lumbar spine range of motion was reported as 
flexion to 90 degrees, extension to 20 degrees, side to side 
lateral flexion to 30 degrees bilaterally and side to side 
rotation to 30 degrees bilaterally.  The "normal" ranges of 
motions listed in the provided Note (2) are the maximum that 
can be used for calculating the combined range of motion.  
Under that mandate, the ranges of motion are added together 
as follows:

90 (forward flexion) + 20 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 230 
degrees

The combined range of motion totaling 230 degrees is well 
above the level which would support a 20 percent rating.  
Even considering the Veteran's complaints of pain, (beginning 
at 90 degrees of flexion, 20 degrees of extension) the Board 
finds that the March 2004 VA examination results do not 
support a higher rating under this provision of the 
regulations.

Upon VA examination in February 2008, the Veteran's lumbar 
spine range of motion was reported as flexion to 85 degrees, 
extension to 30 degrees, side to side lateral flexion to 30 
degrees bilaterally and side to side rotation to 30 degrees 
bilaterally.  Under Note (2), the ranges of motion are added 
together as follows:

85 (forward flexion) + 30 (extension) + 
30 (left lateral flexion) + 30 (right 
lateral flexion) + 30 (right rotation) + 
30 (left rotation) = a total of 235 
degrees

The combined range of motion totaling 235 degrees is also 
well above the level which would support a 20 percent rating.  
Even considering the Veteran's complaints of pain, (pain 
beginning at 85 degrees of flexion) the Board finds that the 
February 2008 VA examination results do not support a higher 
rating under this provision of the amended regulations.  

The evidence as a whole simply does not reveal a low back 
disability picture more nearly approximating the next-higher 
evaluation.  In so finding, the Board has appropriately 
considered additional functional impairment per 38 C.F.R. §§ 
4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  

Next, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour may warrant a higher 
rating.  However, upon VA examination in March 2004, it was 
noted that there were no muscle spasm of the thoracolumbar 
spine.  The examiner further noted that the Veteran's posture 
and gait were within normal limits.  The February 2008 VA 
examination report similarly noted gait and posture within 
normal limits.  

Additionally, the February 2008 VA examination report 
indicated that the Veteran did not require the use of any 
assistive devices for ambulation.  The examiner also 
reflected that there was no evidence of muscle spasms of the 
thoracolumbar spine. Therefore, the medical evidence does not 
support a higher rating under this provision of the 
regulations.

With respect to an increased rating under DC 5003, the 
evidence of record does not indicate arthritis resulting in 
occasional incapacitating requiring hospitalization in the 
past 12 months. Specifically, although the Veteran reported 
at his March 2004 VA examination that he had experienced 4 
incidents of incapacitation, for a total of 12 days, due to 
his low back condition, there was no indication that 
hospitalization or physician-ordered bedrest was required.  
At his February 2008 VA examination, he reported that his 
back disability had not resulted in any incapacitation.  As 
such, an increased rating based on DC 5003 is not for 
application.

Additionally, as the incapacitating episodes reported at the 
March 2004 VA examination did not amount to a total duration 
of at least 2 weeks, nor did they result in documented 
bedrest prescribed by a physician, an increased rating is not 
for application under DC 5243 for intervertebral disc 
syndrome. 

In addition, a separate rating for neurological abnormality 
is not warranted.  At his March 2004 VA examination, the 
Veteran reported no complaints of radiating pain on movement 
of his thoracolumbar spine.  Similar findings were reported 
at his February 2008 VA examination. 

Upon neurological examination in March 2004, it was noted 
that peripheral nerves were within normal limits, motor and 
sensory function was normal, and upper and lower extremity 
reflexes were normal, bilaterally.  Neurological testing in 
February 2008 also revealed normal findings.  Thus, the 
evidence does not support a separate rating based on 
neurological impairment.

In sum, a rating in excess of 10 percent is not warranted for 
any portion of the rating period.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.

Coronary Artery Disease

For the period prior to February 18, 2008, the Veteran's 
coronary artery disease was rated at 10 percent disabling 
pursuant to DC 7005. Effective February 18, 2008, a 30 
percent rating was assigned.

Note (2) to 38 C.F.R. § 4.104, concerning disabilities of the 
cardiovascular system, indicates that one MET (metabolic 
equivalent) is the energy cost of standing quietly at rest 
and represents an oxygen uptake of 3.5 milliliters per 
kilogram of body weight per minute.

When the level of METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is required for evaluation, 
and a laboratory determination of METs by exercise testing 
cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs 
and supported by specific examples, such as slow stair 
climbing or shoveling snow) that results in dyspnea, fatigue, 
angina, dizziness, or syncope may be used.

Turning first to the claim for the period prior to February 
2008, in order to warrant the next-higher 30 percent rating 
under either DC 7005 or 7017, the evidence must demonstrate:

*	documented coronary artery disease resulting in a 
workload of greater than 5 METs but not greater than 7 
METs causing dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac hypertrophy or 
dilation on electrocardiogram, echocardiogram or X-ray.

In March 2004, the Veteran underwent a VA examination.  He 
reported that symptoms associated with his cardiovascular 
disability included angina, shortness of breath, dizziness 
and fatigue.  He indicated that current treatment 
incorporated the use of aspirin and Metoprolol.  The VA 
examination revealed a workload of 10 METs.  The examiner 
commented that the estimated METs were based on the fact that 
the Veteran had an echocardiogram within normal limits. The 
ejection fraction was reported as 55 percent.  

Based on the evidence above, the Board finds that a 30 
percent rating was not warranted prior to February 2008 
because his METs were greater than 7 and his disability 
picture was more consistent with a 10 percent rating than 
with a 30 percent rating.

As previously noted, the Veteran's evaluation for a 
cardiovascular disability was increased to 30 percent 
disabling effective February 18, 2008.  In order to warrant 
the next-higher 60 percent evaluation, under either DC 7005 
or 7017, the evidence must demonstrate:

*	more than one episode of acute congestive heart failure 
in the past year; workload greater than 3 METs but not 
greater than 5 METs resulting in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 
percent.

VA examination in February 2008 indicated that the Veteran's 
cardiac function per echocardiogram revealed ejection 
fraction of 65 percent.  The examiner estimated that, based 
on those figures, his METs were approximately 10.1.  The 
Veteran indicated the continued use of medications to control 
his cardiovascular disability.  He additionally reported no 
congestive heart failure.  Physical examination of the heart 
revealed regular sinus rhythm, no murmurs or gallops, and no 
heaves or thrills.  Further, no evidence of congestive heart 
failure, cardiomegaly, or cor pulmonale was found.  

Based on the evidence above, the Board finds that a 60 
percent rating is not warranted since February 2008 because 
he has not had more than one episode of acute congestive 
heart failure in the past year, his METs were greater than 5, 
and his ejection fraction was greater than 50 percent.  As 
such, his disability picture since February 18, 2008, is more 
consistent with a 30 percent rating than a 60 percent rating. 

With respect to the Veteran's back and heart disability 
claims, the Board has considered the his written statements 
that his disabilities are worse than that contemplated by the 
assigned ratings in effect.  In rendering a decision on 
appeal, the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 
39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno, 6 Vet. App. at 
470.  As a lay person, however, he is not competent to offer 
opinions on medical diagnosis or causation, and the Board may 
not accept unsupported lay speculation with regard to medical 
issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu 
v. Derwinski, 2 Vet. App. 482 (1992).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant higher ratings for his 
back and heart disabilities; however, disability ratings are 
made by the application of a schedule of ratings which is 
based on average impairment of earning capacity as determined 
by the clinical evidence of record. Therefore, the Board 
finds that the medical findings, which directly address the 
criteria under which the service-connected disabilities are 
evaluated, more probative than the Veteran's assessment of 
the severity of his disabilities.



Major Depressive Disorder

Throughout the rating period on appeal the Veteran is 
assigned a 10 percent evaluation for his psychiatric 
disability pursuant to DC 9434.  He contends that his 
symptoms are of such severity as to warrant an increased 
rating throughout the rating period on appeal.  In order to 
be assigned the next-higher 30 percent rating, the evidence 
must show:

*	occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

The Board has reviewed the evidence of record during the 
period in question and finds that Veteran's disability 
picture most nearly approximates the next-higher 30 percent 
evaluation under DC 9434.  Indeed, the 10 percent rating 
currently in effect, is intended to reflect only mild or 
transient symptoms that only occasionally impair the Veteran.  
Here, however, the medical evidence tends to indicate more 
than transient psychiatric symptomatology.  

For example, an April 2004 VA examination report revealed a 
diagnosis of a recurrent and chronic major depressive 
disorder.  At a subsequent February 2008 VA examination, the 
Veteran indicated that his symptoms included hyper-somnolence 
and some episodes of isolation.  He endorsed chronic sleeping 
problems and disturbances of motivation and mood. 

Moreover, the February 2008 VA examination report indicated 
that his chronic mood problems had resulted in occasional 
interference with his performance of activities of daily 
living.  Both the April 2004 and February 2008 VA examination 
reports noted the daily use of psychiatric medication. 

Due to the persistency of the Veteran's symptoms, as 
demonstrated by the medical evidence of record, his 
symptomatology cannot fairly be characterized as transient.  
As such, the currently-assigned 10 percent evaluation for a 
major depressive disorder is found to under-represent the 
consistency and severity of his disability picture throughout 
the rating period on appeal.  

Indeed, the evidence is determined to be more consistent with 
the next-higher 30 percent rating, which addresses symptoms 
of depressed mood and poor sleep, both of which are 
components of his disability picture throughout the rating 
period on appeal.

For the foregoing reasons, a 30 percent evaluation is 
warranted throughout the rating period on appeal.  The Board 
will now consider whether an evaluation in excess of 30 
percent is warranted.  In order to be entitled to the next-
higher 50 percent rating for major depressive disorder, the 
evidence must show:

*	occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

After reviewing the evidence of record, the Board finds that 
the evidence does not support an evaluation in excess of 30 
percent for the Veteran's major depressive disorder for any 
portion of the rating period on appeal, as will be discussed 
below.  

The overall evidence of record does not indicate that his 
major depressive disorder has caused speech or thought 
disorders.  To the contrary, VA examination in April 2004 
indicated that there was no impairment in thought process or 
communication. The February 2008 VA examination report noted 
that speech, communication, and thought processes were all 
normal.  

Further, both examination reports maintained that the Veteran 
had no difficulty understanding commands.  Based on the 
foregoing, then, the evidence does not show speech, 
communication or deficiencies in thought process such as to 
warrant the next-higher 50 percent evaluation under DC 9434.  

The evidence of record also fails to indicate panic attacks 
occurring more than once weekly.  In fact, both the April 
2004 and the February 2008 VA examination reports indicated 
that the Veteran did not experience panic attacks.  The 
competent evidence further fails to reveal any memory 
impairment.  

The evidence of record does reflect disturbances in 
motivation and mood.  Indeed, depression was noted at his 
April 2004 examination and the Veteran reported some episodes 
of isolation at his February 2008 VA examination.  Further, 
although the February 2008 VA examiner commented that the 
Veteran's irritability affected his work and social 
relationships, upon evaluation he noted appropriate behavior, 
and normal affect and mood. 

Despite the disturbances in motivation and mood detailed 
above, the overall evidence does not show that the Veteran's 
major depressive disorder symptoms have caused occupational 
and social impairment with reduced reliability and 
productivity such as to warrant the next-higher 50 percent 
evaluation under the general rating formula for mental 
disorders.  In fact, the April 2004 VA examiner commented 
that the Veteran was able to establish and maintain effective 
work and social relationships.  

Further, although the February 2008 VA examiner concluded his 
report stating that the Veteran's psychiatric symptoms had 
caused him to have difficulty establishing and maintaining 
effective work/school and social relationships, the Veteran 
reported that he was currently working as a security control 
technician, and had a good relationship with both his 
supervisor and co-workers.  

In concluding that an initial disability rating in excess of 
30 percent is not warranted, the Board has also considered 
the Global Assessment of Functioning (GAF) scores assigned at 
the April 2004 and February 2008 VA examinations.  GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994).  

Here the VA examinations revealed a GAF score of 55.  In this 
regard, GAF, scores ranging from 51 to 60 reflect more 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co- workers). 

Despite the seriousness of the symptoms associated with the 
GAF scores ranging from 51 to 60, a higher rating is not 
warranted on this basis because the objective evidence does 
not actually demonstrate symptoms commensurate with such GAF 
scores.  As discussed above, the Veteran did not demonstrate 
circumstantial speech or panic attacks.  Further, the April 
2004 examiner noted that he was able to establish and 
maintain effective work and social relationships.  At his 
February 2008 VA examination, he reported that he was 
employed and had good relationships with both his supervisor 
and co-workers. 

Based on the above, the Veteran is entitled to a 30 percent 
evaluation throughout the rating period on appeal.  However, 
an initial evaluation in excess of 30 percent is not 
warranted for any portion of the rating period on appeal.  

With respect to all the claims, the weight of evidence does 
not reflect that the disabilities at issue caused marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  

The evidence does not show that he has been hospitalized due 
to his disabilities.  Further, at his most recent psychiatric 
VA examination, the Veteran reported that he was working as a 
security control technician. Hence, referral for 
consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 (2008) is not warranted.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

The Veteran's claims arise from his disagreement with the 
initial evaluations following the grant of service 
connection.  Courts have held that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, the Veteran has not had VA 
outpatient treatment.  Further, he was afforded VA 
examinations in March 2004, April 2004, and February 2008.  
Moreover, there are no private treatment records and he has 
not indicated that any are available.  Therefore, the Board 
finds that no additional assistance is required to fulfill 
VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001). 


ORDER

A rating in excess of 10 percent for degenerative disc 
disease of the lumbar spine is denied. 

A rating in excess of 10 percent for coronary artery disease, 
status-post myocardial infarction and angioplasty with stent 
placement, prior to February 18, 2008, is denied.

A rating in excess of 30 percent for coronary artery disease, 
status-post myocardial infarction and angioplasty with stent 
placement, since February 18, 2008, is denied.

A rating of 30 percent for major depressive disorder is 
granted, subject to the rules governing payment of monetary 
benefits.




____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


